Citation Nr: 0218155	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  02-12 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
unappealed RO rating decisions dated May 17, 1973 and June 
12, 1973 which denied service connection for a nervous 
condition.

2.  Whether new and material has been submitted to reopen 
a claim for service connection for schizophrenia. 


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which determined that the RO 
rating decisions dated May 17, 1973 and June 12, 1973 did 
not contain clear and unmistakable error, and determined 
that new and material evidence sufficient to reopen the 
veteran's previously-denied claim for service connection 
for schizophrenia had not been submitted, and denied this 
claim.  The veteran filed a timely appeal to these adverse 
determinations.

The Board also observes that in September 1988, VA 
received from the veteran a VA Form 21-526, Veteran's 
Application for Compensation or Pension, in which he 
claimed entitlement to service connection for post-
traumatic stress disorder (PTSD).  In a rating decision 
dated in April 1989, the RO denied the veteran's claim for 
service connection for PTSD.  This denial was appealed to 
the Board, which affirmed the RO's denial of service 
connection for PTSD in a decision dated in October 1990.  
In this decision, the Board found both that the record did 
not contain a confirmed diagnosis of PTSD, and that there 
was no verification of an alleged stressor event upon 
which such a diagnosis could be based.  The veteran did 
not file a timely appeal to this determination, which then 
became final.  See 38 U.S.C.A. § 7104(b) (West 1991); 38 
C.F.R. § 3.104(a), 20.1100 (2002).

Following the Board's decision, in April 1991 the veteran 
filed a claim for "service connection for Agent Orange."  
Also received at that time was a VA discharge summary 
reflecting hospitalization at the Marion, Indiana VAMC for 
treatment of  "hallucinations and delusions" from March to 
April 1991.  These two items, in the aggregate, were 
accepted as a claim to reopen the veteran's previously-
denied claim for service connection for PTSD.  In a June 
1991 rating decision, the RO deferred action on the claim 
of service connection for residuals of Agent Orange.  The 
RO also identified the issues on appeal as entitlement to 
nonservice connected pension benefits and entitlement to 
service connection for PTSD.  The RO determined that the 
additional records did not establish service connection 
for PTSD.  The June 1991 notice provided to the veteran of 
this rating determination did not refer to any decision as 
to a claim for service connection for PTSD; however, the 
rating decision itself clearly adjudicated the claim for 
service connection for PTSD and apprised the veteran of 
the denial of this claim.  In August 1991, the RO received 
from the veteran a statement in which he indicated "I 
disagree with [the RO's] denial of pension."  No mention 
was made of the denial of the veteran's claim to reopen 
the claim for service connection for PTSD.  No other 
documents which could potentially constitute a valid 
Notice of Disagreement (NOD) were received from the 
veteran or his attorney during the one-year period 
following the June 1991 date of mailing of the RO's rating 
decision.

In February 2002, VA received from the veteran's attorney 
a lengthy statement, accompanied by a medical opinion by 
Jonathan Mangold, Ph.D.  In his statement, the veteran's 
attorney noted Dr. Mangold's comment that a December 1988 
VA psychiatric examination included a diagnosis of PTSD, 
and that the VA examiner had commented that the claimant's 
"combat experience" caused the disability.  The attorney 
maintained that this constituted an "implied claim," 
effective from December 1988, the date of the VA 
examination.  Therefore, the attorney maintained that in 
the alternative to a grant of service connection for a 
psychosis based upon CUE in the 1973 determination, the RO 
should grant service connection for PTSD from the date of 
the 1988 examination report.  However, the Board notes 
that, as indicated above, at the time of the December 1988 
VA examination, the veteran had already filed a formal 
claim for service connection for PTSD in September 1988, 
which was still active and pending.  Therefore, the 
December 1988 VA examination report cannot serve as an 
"informal" claim, as a formal claim was already pending at 
the time of this examination.

However, the Board finds that, if viewed liberally and to 
the veteran's benefit, the February 2002 statement by the 
veteran's attorney could be construed as seeking the 
establishment of an informal claim to reopen the veteran's 
claim for service connection for PTSD based on Dr. 
Mangold's statement, received by VA in February 2002.  The 
Board observes that in the March 2002 rating decision, the 
RO indicated that one of the issues on appeal was "New and 
material evidence to reopen [a] claim for service 
connection for schizophrenia."  No mention was made of 
PTSD, either in the issues listed as being on appeal or 
the discussions contained in the rating decision.

In the April 2002 SOC, the RO found that the statement of 
Dr. Mangold constituted new and material evidence to 
reopen the claim for service connection for a psychosis, 
and reopened the veteran's claim.  The RO then discussed 
the issues as both "Service connection for an acquired 
psychiatric condition diagnosed as schizophrenia or PTSD," 
evaluating each claim separately.  The RO specifically 
discussed the claim for service connection for PTSD at 
some length, evaluating the evidence, including the 
statement and opinion by Dr. Mangold, and determining that 
service connection for PTSD could not be granted, absent 
any evidence of a verified inservice stressor.  The RO 
also specifically provided the veteran with the relevant 
VA regulations pertaining to the establishment of PTSD 
claims, including the provisions of 38 C.F.R. § 3.304(f) 
(2002).  The Board finds that this constituted an 
adjudication of the veteran's claim to reopen his claim 
for service connection for PTSD, and, as such, was an 
appealable decision.

However, the only item of evidence received by VA from 
either the veteran or his attorney in the one-year period 
following the April 20, 2002 mailing of the SOC is a VA 
Form 9 appeal received from the veteran in August 2002.  A 
careful review of this document reveals no statement that 
could reasonably be construed as a NOD with the RO's April 
2002 denial of his claim for service connection for PTSD.  
On the contrary, the veteran limited his arguments and 
discussions to the issue of "service-connection for my 
chronic paranoid schizophrenia."  As a NOD has not yet 
been filed to the RO's April 2002 adjudication of the 
veteran's claim for service connection for PTSD, this 
issue is not presently before the Board.  The veteran is 
hereby advised that, according to the applicable VA 
regulation, "a claimant, or his or her representative, 
must file a Notice of Disagreement with a determination by 
the agency of original jurisdiction within one year from 
the date that the agency mails notice of the determination 
to him or her.  Otherwise, that determination will become 
final."  38 C.F.R. § 20.302(a) (2002).


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims 
Assistance Act of 2000.
 
2.  In a rating decision dated May 17, 1973, the RO denied 
the veteran's claim for service connection for a nervous 
condition on the basis that the veteran's only diagnosed 
psychiatric disorders included drug abuse and a 
personality disorder, neither of which was a service-
connectable disability under VA regulations.

3.  In a rating decision dated June 12, 1973, the RO 
denied the veteran's claim for service connection for 
schizophrenia on the basis that this disorder was not 
shown by the evidence to have had its onset either in 
service or within one year following discharge from 
service.

4.  The facts as they were known at the time of the RO's 
rating decisions of May 17, 1973 and June 12, 1973 were 
correct and it has not been shown otherwise.

5.  The statutory and regulatory provisions in effect at 
the time of the RO's rating decision of May 17, 1973 and 
June 12, 1973 were correctly applied and it has not been 
shown otherwise.

6.  In a June 1973 rating decision, the RO originally 
denied the veteran's claim for service connection for 
schizophrenia; this decision was not timely appealed by 
the veteran, and became final.

7.  The evidence received since the June 1973 RO decision 
which denied the veteran's claim for service connection 
for schizophrenia is neither cumulative nor redundant of 
the evidence of record at the time of the final June 1973 
rating decision, and is sufficient to raise a reasonable 
possibility of substantiating the claim.

8.  The veteran's claims file contains a well-supported 
December 2001 medical opinion by a private psychiatrist 
which indicates that the veteran was suffering from a 
psychosis to a degree of at least 10 percent within one 
year of his discharge from the military.


CONCLUSIONS OF LAW

1.  The May 17, 1973 and June 12, 1973 rating decisions 
that denied service connection for a nervous condition did 
not contain clear and unmistakable error.  38 U.S.C.A. 
§ 5109A (West Supp. 2002); 38 C.F.R. § 3.105 (2002).  

2.  The June 12, 1973 RO rating decision which denied 
service connection for schizophrenia is final.  38 
U.S.C.A. § 5109A; 38 C.F.R. §§ 3.105.

3.  The evidence received since the June 12, 1973 RO 
rating decision is new and material, and the claim for 
this benefit is reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991); 38 C.F.R. § 3.156(a) (as in effect from 
August 29, 2001).

4.  The veteran's psychosis was manifested to a degree of 
at least 10 percent within one year from the date of the 
veteran's separation from service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307(a)(3), 3.309(a) (2002).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002).  The legislation has 
eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) 
that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
In reaching this determination, the Federal Circuit 
appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 
11-2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement 
the VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  For purposes of this determination, 
the Board will assume that the VCAA is applicable to 
claims or appeals pending on the date of enactment of the 
VCAA. 

Among its other provisions, the VCAA redefines the 
obligation of VA with respect to the duty to assist.  See 
38 U.S.C.A. § 5103A (West Supp. 2002).  First, VA has a 
duty to notify the veteran and his representative of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate his or her claims.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002).  

Regarding the veteran's claim that there was clear and 
unmistakable error in the RO's decisions dated in May and 
June 1973, the Board observes that the United States Court 
of Appeals for Veterans Claims (Court) has held that 
claims seeking revision of previous rating decisions on 
the grounds of clear and unmistakable error (CUE) are not 
conventional appeals, but rather are requests for revision 
of previous decisions.  CUE is fundamentally different 
from any other kind of action in the VA adjudicative 
process.  A litigant alleging CUE is not pursuing a claim 
for benefits, but rather is collaterally attacking a final 
decision.  While CUE, when demonstrated, may result in 
reversal or revision of a final decision on a claim for 
benefits, it is not by itself a claim for benefits.  Thus, 
a "claimant", as defined by 38 U.S.C. § 5100, cannot 
encompass a person seeking a revision of a final decision 
based upon CUE pursuant to 38 U.S.C. §§ 5109A and 7111.  
As a consequence, VA's duties to notify and assist 
contained in the VCAA are not applicable to CUE motions.  
Livesay v. Principi, 15 Vet. App. 165, 179 (2001). 

Regarding the veteran's claim to reopen his claim for 
service connection for schizophrenia, the Board concludes 
that VA's redefined duty to assist and duty to notify have 
been fulfilled to the extent practicable.  The Board finds 
that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim, as well as 
notice of the specific legal criteria necessary to 
substantiate his claim.  The Board concludes that 
discussions as contained in the initial rating decision 
dated in March 2002, in the statement of the case (SOC) 
issued in April 2002, and in correspondence to the veteran 
have provided him with sufficient information regarding 
the applicable regulations regarding the evidence 
necessary to substantiate his claim.  

Furthermore, the Board observes that in the SOC issued to 
the veteran in April 2002, the RO provided the veteran 
with detailed information about the new rights provided 
under the VCAA, including the furnishing of forms and 
notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required 
information and evidence under 38 U.S.C.A. § 5103, and the 
duty to assist claimants under 38 U.S.C.A. § 5103A.  The 
RO described the evidence needed to establish the 
veteran's claim, and specifically identified what evidence 
was needed from the veteran versus what evidence VA would 
attempt to procure.  The Board finds, therefore, that such 
documents are in compliance with the VA's revised notice 
requirements.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The veteran and his attorney further plainly 
show through their statements and submissions of evidence 
that they understand the nature of the evidence needed to 
substantiate the veteran's claim.  As the RO has 
completely developed the record, the requirement that the 
RO explain the respective responsibility of VA and the 
veteran to provide evidence is moot.  The Board concludes 
that VA does not have any further outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at 
this time, all relevant facts have been properly developed 
with respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, 
multiple post-service VA outpatient treatment notes, 
mental health treatment notes, hospital summaries, 
discharge summaries, and psychiatric examination reports, 
a lengthy private medical opinion, and several personal 
statements made by the veteran and his attorney in support 
of his claim.  The RO has obtained all pertinent records 
regarding the issue on appeal and has effectively notified 
the veteran of the evidence required to substantiate his 
claim.  The Board is not aware of any additional relevant 
evidence which is available in connection with this 
appeal, and concludes that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to 
the veteran regarding the development of evidence is 
required, and would otherwise be unproductive.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts 
to assist the veteran in attempting to substantiate his 
claim and that additional assistance is not required.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).





I.  CUE Claim

Pertinent Laws and Regulations

The veteran asserts there was clear and unmistakable error 
(CUE) in the May 17, 1973 and June 12, 1973 rating 
decisions which denied service connection for a nervous 
condition.  He did not appeal these decisions, and they 
are thus considered final, although they may be reversed 
if found to be based upon CUE.  See 38 U.S.C.A. § 5109A; 
38 C.F.R. §§ 3.104(a), 3.105.  Legal authority provides 
that, where CUE is found in a prior rating decision, the 
prior decision will be reversed or revised, and, for the 
purposes of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal or 
revision of the prior decision on the grounds of CUE has 
the same effect as if the decision had been made on the 
date of the prior decision.  38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105.  

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination.  The 
criteria are:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the 
time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet. App. 310 (1992).  

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  
In Fugo, the Court stated,

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds could 
not differ, that the result would have been 
manifestly different but for the error. . . 
.

If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the kind 
of error . . . that, if true, would be CUE 
on its face, persuasive reasons must be 
given as to why the result would have been 
manifestly different but for the alleged 
error.  It must be remembered that there is 
a presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.  

See Grover v. West, 12 Vet. App. 109, 111-112 (1999); 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 
Vet. App. 242, 245 (1994).  See also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999), expressly adopting the 
"manifestly changed the outcome" language in Russell. 

In order to determine whether either the May 1973 or the 
June 1973 rating decision constituted clear and 
unmistakable error, the Board must review the evidence 
which was of record at the time of the May and June 1973 
rating decisions.  A determination of clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior unappealed decision.  
See Eddy v. Brown, 9 Vet. App. 52, 57 (1996) (citing 
Russell, 3 Vet. App. at 314).

Factual Background

Evidence of record at the time of the May 1973 rating 
decision included the veteran's service medical records, 
which were negative for any recorded complaint or 
diagnosis of, or treatment for, a psychiatric disorder.

Other evidence of record at that time included a post-
service VA discharge summary reflecting hospitalization at 
the Marion, Indiana VA Hospital from August to September 
1972.  At that time, it was noted that the veteran had 
been voluntarily admitted to the VA facility and freely 
admitted to abusing amphetamines.  He reported that he had 
experienced paranoid ideation, but no true paranoid 
ideation was elicited during the interview.  Mental status 
examination showed the veteran to be in contact with 
reality and oriented to all three spheres.  No homicidal 
or suicidal ideation was noted, nor was there any evidence 
of overt anxiety or depression.  The veteran failed to 
return following an authorized hospital absence, and was 
given an irregular discharge.  The only diagnosis rendered 
at the time of discharge was drug dependence, 
amphetamines.

Also of record in May 1973 was a second hospital summary 
from the Marion, Indiana VA Hospital, reflecting 
hospitalization at that facility from October 1972 to 
January 1973.  At the time of discharge, the examiner 
specifically noted that "We saw no signs of schizophrenia 
neither primary nor secondary.  There was no other 
symptomatology referable to any type of psychosis."  
Following a mental status examination and more than two 
months of hospitalization and observation, the only 
relevant diagnosis rendered was a passive-aggressive 
personality disorder.

Also of record at the time of the May 1973 rating decision 
was a VA examination report, consisting of a history and 
physical and mental status examinations.  Following this 
examination, the examiner rendered a relevant diagnosis of 
behavior disorder characterized by vagueness, lack of 
direction, and difficulty communicating his specific 
problems.

Evidence of record at the time of the June 1973 rating 
decision included all of the evidence detailed immediately 
above, plus a VA hospital summary reflecting 
hospitalization at the VA Center in Wood, Wisconsin from 
March 1973 to May 1973.  At that time, it was noted that 
the veteran had been transferred to that facility by the 
police after he had suffered a "nervous breakdown."  
Following a review of the veteran's complaints and history 
and a mental status examination, the examiner stated that 
while his initial evaluation and contacts with the veteran 
had led him to make a diagnosis of a personality pattern 
disturbance with inadequate personality being the most 
prominent feature, "after approximately three weeks of 
hospitalization, at which time multiple attempts were made 
to engage him in interviews and individual psychotherapy, 
and after the completion of psychologic testing, a 
diagnosis of schizophrenia, paranoid type, acute, was 
entertained."  He then discussed the veteran's progress 
during the remainder of his hospitalization, and 
summarized that, "on the basis of historical data, 
clinical observation and response to medication, we feel 
the diagnosis of schizophrenia, paranoid type, acute, is 
correct in this instance."  The final diagnosis rendered 
at discharge was schizophrenia, paranoid type, acute.

The Board also notes that in May 1973, the RO received 
from the veteran a VA Form 21-4142, Authorization for 
Release of Information, in which he indicated that he had 
been treated by Dr. Farnsworth in LaPorte, Indiana from 
February to July 1972.  The RO requested these records 
from Dr. Farnsworth at the address provided by the veteran 
in a letter dated in June 1973.  However, this request 
letter was returned to the RO later that same month with 
an indication on the envelope that Dr. Farnsworth was 
deceased, and that the letter had been refused.

Analysis

The law and regulations relating to service connection in 
effect at the time of the May and June 1973 rating 
decisions were essentially identical to those currently in 
effect, and provided that service connection could be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C. § 331 
(1973) [now codified at 38 U.S.C.A. § 1131 (West 1991 & 
Supp. 2002)]; 38 C.F.R. § 3.303 (1973).  Service 
connection could also be granted for a psychosis, such as 
schizophrenia, if it was manifested to a degree of 10 
percent or more within one year of discharge from service.  
38 U.S.C. §§ 312, 313, 337 (1973) [now codified at 
38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & Supp. 2002)]; 
38 C.F.R. §§ 3.307, 3.309 (1973).  

In this case, the veteran argues that the May and June 
1973 rating decisions which denied service connection for 
a nervous disorder were clearly and unmistakably erroneous 
because the RO failed to consider, or misapplied, the 
relevant laws and regulations pertaining to service 
connection, particularly that provision pertaining to 
disabilities which are manifest to a degree of 10 percent 
or more within one year following discharge.  He also 
asserts that, factually, the evidence documents that he 
was suffering from symptoms of schizophrenia as early as 
December 1971, and that it is clear that his schizophrenia 
was symptomatic within one year of discharge.

However, a review of the May and June 1973 rating 
decisions reveals that the correct facts, as they were 
known at the time, were before the RO and were considered 
in its decisions.  The RO considered the veteran's service 
medical records and the post-service VA hospitalization 
reports, and cited to the findings and diagnoses contained 
therein.  The RO then determined that the diagnosis of a 
personality disorder rendered following VA hospitalization 
from October 1972 to January 1973 was considered by VA to 
be constitutional or developmental abnormalities, and as 
such was not a service-connectable disability under the 
law.  In June 1973, upon the receipt of the VA 
hospitalization summary dated in May 1973 which showed a 
diagnosis of schizophrenia, the RO reconsidered its prior 
determination, but again determined that service 
connection was not warranted.  The RO acknowledged that 
the examiner who created this most recent VA hospital 
summary determined while he initially believed that the 
veteran was suffering from a personality disorder, further 
observation and testing had led him to conclude that the 
veteran was suffering from schizophrenia.  However, as 
this diagnosis was not rendered within one year of the 
veteran's discharge from service, and the examiner did not 
otherwise relate the veteran's diagnosis to his military 
service, the RO determined that service connection was not 
warranted for schizophrenia.

The veteran, through his attorney, asserts that since the 
veteran's diagnosis was changed during the course of the 
veteran's hospitalization from March to May 1973 from a 
personality disorder to schizophrenia, the prior diagnosis 
of a personality disorder rendered at the time of VA 
hospitalization from October 1972 to January 1973 must 
also have been incorrect, and in actuality indicated that 
the veteran was suffering from schizophrenia at that time.  

However, the veteran's assertion fails to establish CUE 
for several reasons.  First, while the examiner who 
created the May 1973 VA hospital summary determined that 
the veteran was suffering from schizophrenia, and thus 
modified his own first impression that the veteran was 
suffering from a personality disorder, this does not 
change the diagnosis rendered by a previous different 
examiner who created the January 1973 VA hospital summary.  
This examiner conducted his own examination and 
observations of the veteran, then specifically determined 
that there were "no signs of schizophrenia neither primary 
nor secondary," and that there was no other symptomatology 
referable to a psychosis at the time of hospitalization 
from October 1972 to January 1973.  Thus, it would appear 
that the two examiners disagreed, since the examiner who 
created the January 1973 specifically entertained and 
ruled out a diagnosis of schizophrenia.  As such, it 
cannot be said that the second examiner's opinion somehow 
"overruled" the first examiners diagnosis and 
retrospectively changed it.

Second, even if VA were to conclude that the May 1973 VA 
examiner's diagnosis of schizophrenia showed that the 
January 1973 VA examiner's diagnosis of a personality 
disorder was incorrect, the Board observes that this first 
period of hospitalization began in October 1972, which is 
more than one year following the veteran's discharge from 
service.  Thus, it cannot be said that this hospital 
summary indicates that the veteran's schizophrenia was 
"manifested" to a degree of 10 percent or more during the 
one-year period following the veteran's discharge from 
service.

Third, and most importantly, any allegation that, 
following a review of this evidence, the RO arrived at the 
wrong factual conclusion regarding the date of onset of 
the veteran's schizophrenia constitutes no more than a 
disagreement with how the facts were interpreted and 
weighed by the RO.  As indicated above, to the extent that 
the veteran and his attorney may disagree with how the 
facts were weighed or evaluated by the RO in reaching its 
decisions in May and June 1973, the Board notes that such 
disagreement alone is insufficient to constitute CUE.  See 
Russell, Fugo, supra.  Thus, the Board concludes that the 
correct facts, as they were known at the time, were before 
the Board.

In addition, based on a review of the record, the Board 
finds the RO correctly applied all the relevant laws and 
regulations in existence at the time of the May and June 
1973 rating decisions.  In summary, the laws and 
regulations in effect at that time provided that service 
connection could be granted for a disability that was 
incurred in or aggravated by active military service; or 
service connection could be granted if a psychosis was 
manifested to a degree of 10 percent or more within one 
year of discharge from active service.  Service medical 
records did not demonstrate that the veteran was diagnosed 
with a chronic nervous disorder.  The only medical 
evidence created or received during the first year 
following the veteran's discharge from the military 
consisted of the VA hospital summary dated in September 
1972, which showed a sole diagnosis of drug dependence.  
The RO discussed this evidence, then concluded that the 
evidence did not show that the veteran was suffering from 
schizophrenia, or any other nervous disorder for which 
service connection was available, during service, and that 
the evidence did not show that the veteran was suffering 
from schizophrenia, or any other nervous disorder for 
which service connection was available, during the one-
year presumptive period following the veteran's military 
discharge.

The Board also acknowledges the veteran's contention, as 
set forth via his attorney, that a medical opinion dated 
in December 2001 by Dr. Jonathan Mangold shows that the 
RO's May and June 1973 decisions contained CUE.  
Specifically, the veteran points to Dr. Mangold's opinion 
that the veteran's symptomatology as early as December 
1971, as reported in the May 1973 hospital summary, was a 
manifestation of schizophrenia.  As such, the veteran 
asserts that he was clearly suffering from schizophrenia 
within one year following his discharge from the military, 
and that the RO decisions at issue were thus based on CUE.  
However, the Board again emphasizes that a determination 
that there was CUE must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
quoting Russell v. Principi, 3 Vet. App. 310, 313-314 
(1992) (en banc).  Thus, any current medical evidence or 
opinion regarding the date of onset of a disorder cannot 
be considered in evaluating the veteran's claim of CUE.  
More fundamentally, the new medical opinion in essence 
alleges that the "error" rested in the earlier medical 
diagnoses before the RO in 1973.  As the Court has 
expressly held: ". . . a new medical diagnosis that 
'corrects' an earlier diagnosis ruled on by previous 
adjudicators is the kind of 'error' that could not be 
considered and error in the original adjudication."  
Russell, 3 Vet. App. at 314.   

Thus, the Board finds that the criteria for finding that 
CUE existed in the prior final RO rating decisions of May 
17, 1973 and June 12, 1973 have not been met, and the 
veteran's claim must be denied.

II.  New and Material Evidence Claim

As an initial procedural matter, the Board notes that the 
VCAA, described above, also amended 38 C.F.R. § 3.156(a), 
which defines "new and material evidence" for VA 
adjudication purposes.  The changes to this regulation are 
effective prospectively only for claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
As the veteran's claim was filed with VA on September 7, 
2001, the revised provisions of 38 C.F.R. § 3.156(a) are 
for application in this case.

Following a review of the record, the Board notes that the 
RO incorrectly adjudicated the veteran's claim under the 
former provisions of 38 C.F.R. § 3.156(a), as in effect 
for claims filed prior to August 29, 2001.  In addition, 
he was incorrectly provided with the former provisions of 
38 C.F.R. § 3.156(a) at the time of the March 2002 rating 
decision on appeal and in the SOC issued in April 2002, 
and has not yet been provided with the new, revised 
criteria which apply to his claim to reopen.  However, in 
light of the Board's favorable disposition of the 
veteran's claim to reopen discussed below, the Board finds 
that the veteran is not prejudiced by the Board's 
adjudication of his claim to reopen at this time.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

In addressing the appellant's claim on appeal, the Board 
also notes that in the SOC issued in April 2002, the RO 
determined that new and material evidence had been 
submitted by the veteran, reopened his previously-denied 
claim, and then adjudicate the claim for service 
connection for schizophrenia on the merits.  However, an 
RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  In Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996), the Federal Circuit held that 38 
U.S.C. § 7104 "means that the Board does not have 
jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find.  What the regional office may have determined in 
this regard is irrelevant.  Section 7104 does not vary the 
Board's jurisdiction according to how the regional office 
ruled."  Barnett, 83 F.3d at 1383.  Accordingly, 
regardless of the RO's findings, the Board must initially 
determine if there is new and material evidence before 
proceeding to the merits of the claim.

As noted in reference to the CUE claim above, service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by a veteran's 
active service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 
C.F.R. § 3.303 (2002).  In addition, certain chronic 
diseases, including psychoses such as schizophrenia, may 
be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

Factual Background

In a May 1973 rating decision, the RO initially denied the 
veteran's claim for a nervous condition on the basis that 
the evidence did not show that the veteran had been 
diagnosed as suffering from a psychiatric disorder for 
which service connection was available at any time during 
or after service.  Specifically, the RO noted that a 
review of the veteran's service medical records failed to 
reveal and evidence of complaints or diagnoses of, or 
treatment for, a psychiatric disorder during the veteran's 
year of active duty service.  

Other evidence considered at that time included a post-
service VA discharge summary reflecting hospitalization at 
the Marion, Indiana VA Hospital from August to September 
1972.  However, the only diagnosis rendered at the time of 
discharge was drug dependence, amphetamines.

Also considered was a second report of hospitalization 
from the Marion, Indiana VA Hospital from October 1972 to 
January 1973.  However, the only relevant diagnosis 
rendered at that time was a passive-aggressive personality 
disorder, which is considered by VA to be a constitutional 
or developmental abnormality, and as such is not a 
service-connectable disability under the law.  See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2002); Winn v. Brown, 8 
Vet. App. 510, 516 (1996) (holding that 38 C.F.R. 
§ 3.303(c), as it pertains to personality disorder, is a 
valid regulation).

Following the receipt of additional evidence, the RO again 
considered the veteran's claim for service connection for 
a nervous condition in a rating decision dated in June 
1973.  At that time, the RO considered the evidence 
discussed above, as well as a VA hospital summary 
reflecting hospitalization at the VA Center in Wood, 
Wisconsin from March to May 1973.  The RO noted that while 
a diagnosis of schizophrenia was rendered at that time, 
this diagnosis was made well beyond the one-year period 
following the veteran's discharge, and did not otherwise 
relate this diagnosis to his military service.  In light 
of this diagnosis, the RO also changed the issue from 
service connection for a nervous condition to service 
connection for schizophrenia.

The veteran was notified of the RO's determination and of 
his appellate rights by a letter dated in June 1973.  
However, no appeal was filed within one year of 
notification of the June 1973 denial; therefore, the 
decision became final based on the evidence then of 
record.  See 38 U.S.C.A. § 5109A; 38 C.F.R. §§  3.104, 
3.105.



Relevant Laws and Regulations 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the 
RO may not thereafter be reopened and allowed and a claim 
based on the same factual basis may not be considered.  
The exception to this is 38 U.S.C.A. § 5108, which states 
that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  See Thompson v. Derwinski, 1 
Vet. App., 251, 253 (1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially does away with the requirement that a veteran 
present a well-grounded claim in order to trigger VA's 
duty to assist a veteran in developing the facts pertinent 
to his claim, the Board determines that a two-step process 
must be followed in addressing attempts to reopen a 
previously denied claim.  The first of these steps is to 
determine whether the evidence added to the record is new 
and material.  According to the relevant VA regulation, 
"New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a) (as in 
effect for claims filed on or after August 29, 2001).

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim 
in light of all the evidence, both new and old, after 
ensuring that VA's duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203 (1999) overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 
1378 (Fed. Cir. 2000) (summarizing the criteria 
established by Elkins v. West, 12 Vet. App. 209 (1999)); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App 
510, 513 (1992).  Furthermore, 38 U.S.C.A. §§ 5108, 
7104(b), and 7105(c) require that in order to reopen a 
previously and finally "disallowed" claim, there must be 
new and material evidence presented or secured since the 
time the claim was finally disallowed on any basis, not 
only since the claim was last disallowed on the merits. 

Analysis

Relevant evidence submitted since the final June 1973 
decision includes the following items:  (1) a VA treatment 
record dated in March 1983 indicating a diagnosis of 
schizophrenia with acute agitation; (2) a VA hospital 
summary reflecting hospitalization for several weeks in 
March 1983, with discharge diagnoses of alcohol and mixed 
substance abuse and antisocial personality; (3) a VA 
psychiatric examination report dated in May 1984, with 
final diagnoses of atypical psychosis, in remission, mixed 
substance abuse, by history, and anti-social personality 
disorder; (4) a VA psychiatric examination report dated in 
December 1988, with final diagnoses of atypical psychosis, 
in remission, alcohol abuse, episodic, and mixed substance 
abuse, by history; (5) a VA PTSD examination report dated 
in December 1988, with a final diagnosis of PTSD; (6) a VA 
psychiatric assessment report dated in February 1989 
indicating a diagnosis of atypical psychosis; (7) a VA 
discharge summary reflecting hospitalization from February 
to March 1989, with discharge diagnoses of atypical 
psychosis and alcohol abuse; (8) a letter from VA to the 
veteran regarding the veteran's participation in the Agent 
Orange Registry program, indicating a diagnosis of anxiety 
versus PTSD by history; (9) the report of the veteran's 
January 1990 Agent Orange Registry examination, again 
indicating a diagnosis of anxiety versus PTSD by history; 
(10) a VA outpatient treatment note dated in January 1990, 
indicating a diagnosis of PTSD; (11)VA nursing service 
notes dated in March 1991, indicating diagnoses of 
atypical psychosis and alcohol abuse; (12) a VA discharge 
summary reflecting hospitalization from March to April 
1991, with discharge diagnoses of atypical psychosis and 
alcohol abuse; (13) a VA outpatient treatment note dated 
in July 1998 indicating a diagnosis of bipolar disorder 
with psychotic features; (14) a VA discharge summary 
reflecting hospitalization from August to November 1998, 
with discharge diagnoses of schizo-affective disorder and 
alcohol dependence/abuse; (15) a VA psychiatric 
examination report dated in March 1999 indicating 
diagnoses of schizoaffective disorder, alcohol dependence, 
in remission, and a history of antisocial disorder; and 
(16) a medical statement and opinion dated in February 
2002 from Jonathan Mangold, Ph.D., in which he indicated 
that, following a review of the veteran's claims folder, 
it was his opinion that it was at least as likely as not 
that the veteran developed schizophrenia to a degree of at 
least 10 percent within a year of discharge, and that the 
veteran was suffering from PTSD as a result of his service 
as a rifleman in an infantry company in Vietnam from 
January  to August 1971.

The Board finds that these records, and in particular the 
December 2001 medical opinion by Dr. Mangold, is neither 
cumulative nor redundant of the evidence of record at the 
time of the prior final June 1973 rating decision, and 
raises a reasonable possibility of substantiating the 
veteran's claim.  Therefore, the claim for service 
connection for schizophrenia is reopened.

Having reopened the veteran's claim, the next question to 
be addressed is whether the Board is permitted to conduct 
a de novo review of the merits of the veteran's claim at 
this time.  In Bernard v. Brown, 4 Vet. App. 384 (1994), 
the United States Court of Appeals for Veterans Claims 
(Court) held that before the Board can address a question 
that has not been decided by the RO, it must determine 
whether the veteran has been given adequate notice of the 
need to submit evidence or argument on that question, and 
an opportunity to address the question at a hearing, and, 
if not, whether the veteran is prejudiced thereby.  In the 
instant case, the Board finds that the veteran will not be 
prejudiced by proceeding to adjudicate this issue on a de 
novo basis.  The Board observes that the RO issued a SOC 
by a Decision Review Officer (DRO) in April 2002, at which 
time the DRO reopened the veteran's claim, and then 
adjudicated the veteran's claim for service connection for 
schizophrenia on the merits.  In addition, at that time 
the veteran was notified of all applicable laws and 
regulations pertaining to service connection, including 
those provisions relating to direct service connection, 
aggravation of a preservice disability, the burden of 
proof, reasonable doubt, and VA's duty to assist.  In 
addition, the veteran has been given multiple 
opportunities to submit evidence and argument on the 
merits of the issue, which he has done, and the RO has 
fully addressed these arguments.  Under these 
circumstances, the Board may proceed to adjudicate this 
claim without prejudice to the veteran.

Following a review of all of the evidence of record, the 
Board finds that the veteran is currently suffering from a 
psychosis which was manifested to a degree of 10 percent 
or more during the one-year period following the veteran's 
discharge from the military.  In this regard, the Board 
has attached significant weight to the medical opinion by 
Dr. Mangold, noted above.  In his December 2001 opinion, 
he indicated that he had carefully reviewed the veteran's 
claims folder, including the "voluminous medical evidence 
pertinent to the claim for a mental disorder to include 
schizophrenia."  He reviewed and discussed the veteran's 
complaints as contained in the VA hospital summaries dated 
in January 1973 and May 1973, as well as the medical 
findings and diagnoses recorded at those times.  Of 
particular import is Dr. Mangold's comments regarding the 
date of onset of the veteran's schizophrenia, following a 
discussion of the contents of the May 1973 hospital 
summary:

Regarding the issue of onset, it is 
noted in the Summary quoted above that 
"...he (the veteran) worked some until 
December '71.  He then squandered his 
money, lost all signs of social 
responsibility, denounced and rejected 
his mother, took everything as a 
personal affront, talked to absent 
persons, seems to live in another 
world.  He held jobs briefly only to 
get spending money.  He was demanding 
and offensive."

The veteran was discharged on 
September, 15, 1971.  The foregoing 
description is consistent with the 
development of schizophrenia - well 
within a year after discharge.  It is 
my opinion that it is at least as 
likely as not that [the veteran] 
developed schizophrenia to a degree of 
at least 10% within a year of 
discharge.

The Board finds that this opinion provides persuasive 
medical evidence that the veteran's psychosis was 
manifested to a degree of at least 10 percent within one 
year of his discharge from the military.  The Board 
observes that Dr. Mangold's opinion was based on a full 
review of the medical evidence, which he described in 
significant detail.  The Board further finds no basis to 
question the accuracy of the reported facts as they 
pertain to the question of whether a psychosis was 
manifest within one year after separation from service.  
In addition, his opinion is supported not only by a 
general rationale regarding the onset of psychotic 
disorders, the usual treatment therefor, and the 
medications prescribed to treat them, but also by specific 
comments and citations to the veteran's particular 
psychiatric history and treatment.  Furthermore, the 
record contains no medical opinion which contradicts Dr. 
Mangold's conclusions.  Therefore, the Board finds that 
the evidence supports the veteran's claim for service 
connection for schizophrenia.

In rendering this decision, the Board acknowledges that 
Dr. Mangold did not actually examine the veteran, thus 
raising some question as to whether the veteran is 
currently suffering from schizophrenia, as opposed to 
another psychosis.  The Board observes that the veteran 
has consistently been diagnosed as suffering from some 
form of psychosis - variously diagnosed as atypical 
psychosis, bipolar disorder, schizophrenia, or, most 
recently, schizo-affective disorder - since the time of 
the May 1973 hospital summary cited by Dr. Mangold.  In 
light of the fact that the veteran is clearly suffering 
from some type of psychosis, and in light of the 
difficulty shown by numerous examiners in determining the 
correct diagnostic impression (usually diagnosed simply as 
"atypical psychosis") the Board finds that phrasing the 
grant as service connection for psychosis is appropriate 
in this case.  In doing so, the Board notes that the RO is 
free to change the issue to a more specific psychotic 
disorder if such a change is found to be warranted based 
on future medical information.

ORDER

The claim that there was clear and unmistakable error in 
the final May 17, 1973 and June 12, 1973 rating decisions 
that denied service connection for a nervous condition is 
denied.  

New and material evidence having been submitted, the 
veteran's claim for service connection for schizophrenia 
is reopened.  To this extent, the appeal is allowed.

Service connection for schizoaffective disorder is 
granted.



 
		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

